The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Skiffington (US 5,827,675) in view of Rajagopal (US 2013/0029324) and Bernstein (US 4,770,853) or Lai (US 9,145,581).  In the patent Skiffington teaches a test apparatus, system and method for the detection of test samples.  More specifically, a test apparatus for the testing of a test sample on or in a material, such as body fluids or food, particularly adapted to a bioluminescent test, such as for the detection of ATP or phosphatase or other materials.  The test apparatus includes a transparent tube having at one end a sample unit (14, first reservoir) and at the other end a detachable or nondetachable test unit (16, second reservoir) which are connected, and which includes a cover (12) with a probe containing a swab at one end (18).  The test apparatus includes probe positioning marks (indicator lines 22) on the exterior of the sample unit, so that the probe may be moved between selected test positions, and as it moves from a non-use to a use position, various test reagents which are sealed within the test unit are punctured by the probe, and the test sample and the test reagents are reacted together in the test unit.  In the sectional diagram of figure 2, the apparatus (10) is shown with the cover having the swab removably inserted into the interior of top end 15 of the cover.  The top of the sample unit cylinder is shown with an angular, elliptical cut (19) thereon.  Figure 2 also shows the microtube test unit with inner containment system 49 having units 30 and 32 and space at the bottom 34, the units containing Reagent A 36, Reagent B 38, and Tablet C 40 respectively.  Puncturable membranes 74, which separate each unit of the inner containment system 49, are also shown.  Figures 5A-F show the apparatus in use.  Figure 5A shows the apparatus prior to use, with cover, sample unit cylinder and microtube test unit attached.  Figure 5B shows the cover withdrawn from the sample unit cylinder, with the swab obtaining a test sample from a surface area (48).  Figure 5C shows the cover being reinserted into the sample unit cylinder, and being moved downwardly longitudinally to the first of the indicator marks (22).  Figure 5D shows the cover being further depressed into the sample unit cylinder at the second of the indicator marks.  Figure 5E illustrates the cover being depressed in a downwardly longitudinal manner fully within the sample unit cylinder to moisten the tablet at the bottom of the microtube test unit.  Figure 5F shows the microtube test unit after removal from the sample unit cylinder, with the adhesive-backed aluminum foil seal (20) being sealed over the microtube test unit.  Figure 5G shows the microtube test unit of being inserted into a luminometer (44, diagnostic test device) and counted with a counter (46) for testing of the sample.  Figure 6 depicts an enlarged view of the bottom end of the apparatus with the microtube test unit.  The swab, premoistened with swabbing solution, is moving longitudinally and downwardly toward the first prepackaged containment unit (30, figure 2) with a microbial lysis solution and ATP stabilizer.  The second prepackaged containment unit (32, figure 2) is shown with the buffer optimized for luciferin-luciferase reaction, and the luciferin-luciferase Reagent tablet 40 is shown in the bottom of the microtube test unit. Column 11, lines 13-17 teach that while the detection of ATP using the mentioned reagents are described, it is recognized that other combinations of reagents and detection products may be used for specific alternate applications of the test apparatus.  The three examples show how the device is used for three different sample types.  In example 1 the swab is taught as being wetted with water or a cleaning solution for swabbing purposes.  Skiffington does not teach a sample dispensing mechanism operable to disrupt the at least one seal to allow sample fluid to enter the at least one diagnostic test reservoir from the sample preparation reservoir, and to dispense a predetermined sub-volume of the sample fluid from the sample preparation reservoir into the at least one diagnostic test reservoir for diagnostic testing and detection therein while preventing further fluid movement between the sample preparation reservoir and the at least one diagnostic test reservoir or other reagent combinations.  
In the patent publication Rajagopal teaches methods to concentrate cells onto microparticles, to concentrate the microparticles, and to detect the cells.  The present invention also includes unitary sample preparation and detection devices to be used in accordance with the methods.  Paragraphs [0002]-[0005] tech that various tests are available that can be used to assess the presence of biological analyte associated with a cell or a plurality of cells in a sample (e.g. surface, water, air, etc.).  Such tests include those based on the detection of ATP using the firefly luciferase reaction, tests based on the detection of protein using colorimetry, tests based on the detection of microorganisms using microbiological culture techniques, and tests based on detection of microorganisms using immunochemical techniques.  Surfaces can be sampled using either a swab device or by direct contact with a culture device such as an agar plate.  The sample can be analyzed for the presence of live cells and, in particular, live microorganisms.  Results from these tests are often used to make decisions about the cleanliness of a surface.  For example, the test may be used to decide whether food-processing equipment has been cleaned well enough to use for production.  The tests may be used to indicate the presence of live microorganisms.  For such tests, a cell extractant is often used to release a biological analyte (e.g., ATP) associated with living cells.  The presence of extracellular material (e.g., non-cellular ATP released into the environment from dead or stressed animal cells, plant cells, and/or microorganisms) can create a high "background" level of ATP that can complicate the detection of live cells.  Paragraphs [0006]-[0015] give a summary of various aspect of the invention.  Paragraph [0008] teaches that in a method of detecting cells in a sample, the method includes providing a cell concentration agent, a release element comprising a cell extractant and a liquid sample.  The method further can comprise contacting the liquid sample and the cell concentration agent for a period of time, isolating the cell concentration agent from at least a portion of the liquid sample, forming a liquid mixture comprising the isolated cell concentration agent and the release element wherein the cell extractant is released into the mixture, and detecting a biological analyte from the cells.  Paragraph [0009] teaches that the method includes a 
detection article having a housing with first and second receptacles and an opening configured to receive the sample; means for isolating and transferring the cell concentration agent from a first receptacle to a second receptacle in the housing.  Paragraphs [0011]-[0013] describe the detection article (unitary sample preparation and detection device) further.  Relative to the instant claims Figures 2A-2D and their associated discussion in paragraphs [0191]-[0200] are particularly relevant.  Figure 2A shows the parts of the device prior to use.  Relevant to the instant claims is the plunger 250 with its shaft 251 with a handle 252 at one end and the lower seal 256 and piercing end 259 at the opposite end.  Also relevant to the instant claims is the housing 210 with frangible seals 260a and 260b that divide the housing into a first receptacle 220, a second receptacle 224, and a third receptacle 226. In addition to the plunger which seals the housing when it is in place, the device also includes a removable cap 290.  Figure 2B shows the device after addition of the sample (240) to the first receptacle so that the sample can be mixed with the cell concentrating agent 230.  Figure 2C shows the device with the plunger 250 partially inserted therein.  In this position, the lower seal 256 of the plunger 250 contacts the walls of the passageway 216, thereby isolating in the passageway 216 at least a portion 242 from the rest of the liquid sample 240.  Also isolated in the passageway 216 is the cell concentration agent 230.  Figure 2D shows the plunger 250 fully inserted in the housing.  The lower seal 256 of the plunger 250 contacts the walls of the passageway 216 and the piercing end 259 has punctured frangible seals 260a and 260b, thereby transferring the portion 242 of the liquid sample, the cell concentration agent 230, and the release element 262 into the second receptacle 224, where the portion 242 can interact with optional detection reagent 265 (shown in FIG. 2A), if present.  Non-limiting examples of interactions between the portion 242 and the detection reagent 265 include dissolution and/or suspension of the detection reagent, binding interactions between the detection reagent and a biological analyte present in the portion, and/or a catalytic reaction.  
In the patent Bernstein teaches a device for a self contained solid phase immunodiffusion assay.  The device is comprised of a sample collector, a tube with compartmentalized reagents and a ligand receptor capture membrane filter area.  The seals can be broken through pressure on the sample collector.  The sample collector is pushed through the seals, mixed with reagent, and then pushed into a ligand receptor reaction area wherein the tip of the sample collector contacts diffusible membranes or filters and transfers the reactants to a capture membrane wherein a ligand receptor reaction can be visualized by the naked eye.  
In the patent Lai teaches a device having a plunger beneath which is disposed a rupturable capsule containing a nucleic acid wash buffer and a rupturing mechanism for rupturing the capsule, wherein the capsule, syringe, plunger, and rupturing mechanism are so configured as to first apply pneumatic pressure to force a nucleic acid solution through a membrane and to thereafter rupture the capsule and force a first volume of the wash buffer through the membrane.  With respect to figure 1, Lai teaches that a sample 11 or solution 16, for example, human saliva on a cotton swab, body fluids such as blood, sweat, or urine, skin, hair, plant samples, cell cultures, microorganism cultures, soil, or any sample that potentially comprises nucleic acids, is supplied to a container 13, which is pre-filled with a nucleic acid preparation solution 14 containing appropriate pH buffers and other additives to break open cells of the sample to release nucleic acid and to preserve the nucleic acid by, for example, preventing enzymes from degrading the nucleic acid.  The additives may comprise detergents, chelating agents, salts, chaotropic agents, solvents such as ethanol and isopropanol, acids, bases, with optional protease, DNAse or RNAse.  In one embodiment, the preparation solution 14 functions as a diluter and pH adjuster.  The container 13 is then subjected to a mixing/shaking step, which results in a nucleic acid solution 15 ready for purification/extraction.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the device and method of Skiffington with a plunger and cell concentration material as taught by Rajagopal having the ability to concentrate cellular material from the sample and release it to contact the reagent(s) as a portion of the sample because of the ability to produce a simple reliable test for live bacteria as taught by Rajagopal.  It additionally would have been obvious to one of ordinary skill in the art at the time the application was filed to use other reagents/agents in the Skiffington device and method such as those taught by Rajagopal, Bernstein or Lai because Skiffington can be used for other analyses and to obtain the benefits of the detection reagent taught by Rajagopal, Bernstein or Lai in methods and/or devices that are similar to those taught by Skiffington.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art is related to sampling and assays using apparatus and methods similar to the applied references.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797